Exhibit 3
NEW YORK STATE
DIVISION OF HUMAN RlGHTS
--------------------------------- -x
NEW YORK STATE DIVISION OF
HUMAN RlGHTS on the Complaint of
                                       VERIFIED SUPPLEMENTAL
NOREEN SHEA,                                  ANSWER

                                                          [R1(C                   [Q)
                                                                DEC 11 2017
                                                              C o unty of Rockland
                                                           Commission on Human Rights




                                                                             1
                                Complainant,                           Case No.10190879

          V.


VILLAGE OF POMONA,

                                Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          The VILLAGE OF POMONA, by its attorney, Doris F. Ulman, as its Verified

Supplemental Answer to the Complain there in, responds to the allegations in the same

numbered paragraphs as in the Complaint, asfollows:

           I. The Village of Pomona has not subjected Complainant to unlawful discriminatory

actions. The Village has not asked Complainant what her religion is and does not ask any

employee or resident what their religion is. The Village's interactions with Complainant had

nothing to do with religion.

Response

In response to The Village of Pomona statements and affidavits, please find herein detailed

events and supporting materiality that clearly demonstrate the ongoing hidden agendas and

lies by The Village of Pomona employees that has become mainstream in its abuse in

serving its community and specifically prohibiting myself to work in a professional, lawful,

ethical and nondiscriminatory work environment.

The Village of Pomona does not have to ask about religion, when a man walks in with a

yarmulke on, usually dressed in black and white attire with tassels, or a woman wearing a

wig, etc it is self explanatory reflecting their faith. In most cases, village residence, real

estate and other professionals and their children would often be talked about when they left

the office as to whether they were Orthodox or Hasidic. The Jewish religion was spoken

about almost every day in Village Hall, whether in a good, bad, and most often in a

comedic way. For me, The Village of Pomonastaff all knew my faith. The diamond cross I           2
    wear everyday on my neck shows my faith clearly.

    One day I received a phone call from a woman who received a ticket from the village for

    garbage cans being left out and she yelled at me saying, “you like picking on Jews, and you

    hate Jews”. I was very disturbed by her comments, but I knew what she was going through.

    There have been numerous phone calls of this nature, and complaints. It appeared to me all

    the complaints, lawsuits, inspections, planning and zoning board‟s issues were focused

    about Jewish residents.As the village taxes have more than doubled because of legal fees

    fighting theseissues as well as public news describing unlawful discriminatory actions,

    these personal vendettas clearly set the stage to an everyday hostile environment prohibiting

    me to serve all residence in an equal and professionally manner.

Reference News 12:

      http://www.news12.com/story/37028229/judge-tosses-some-discriminatory-pomona-

      ordinances

      POMONA –
      Posted: Dec 08, 2017 5:37 PM EST


             Some ordinances created by a Rockland County village have been thrown out after
             a federal judge deemed them discriminatory and that they limited the rights of the
             Rabbinical College of Tartikov to build a school.
             For 10 years, the Rabbinical College wanted to build its religious school to train
             rabbinical judges for the Orthodox and Hassidic Jewish Communities. They
             continually hit roadblocks in the form of new zoning laws.
             Joseph Churgin, an attorney for Rabbinical College, called it an "an attempt to keep
             a religious group from purchasing and developing a property and moving into an
             area."
             "They passed a law that said you have to have an accreditation to have a school in
             their village.
             This type of school, there is no accreditation you can get," said Churgin.
             A district court judge ruled that the village of Pomona violated the Fair Housing
             Act and the Religious
             Land Use and Institutionalized Persons Act.The village says it's reviewing the
             decision and has no comment.                                                           3
       Religious leaders say they are thrilled they can finally move forward with their
       plans to build. They will still need to be approved by the village.
       School officials also plan to file an order of judgment against the village for
       reimbursement of their $4 million in legal fees.


Case & Outcome: https://www.documentcloud.org/documents/4324432-Tartikov-Decision-

Dec-7-2017-Show-Temp.html




The following are only a few words documented within this case that demonstrate the

animus toward Tartikov and Orthodox/Hasidic Jews.




                                                                                          4
5
Refer Too

  EXHIBIT E: What’s Next for Pomona after Judge Finds Discrimination against Religious Group

  – by ret admin on December 21, 2017

  EXHIBIT O: Yosef Lowenbein, December 26, 2017

  EXHIBIT F: MEMO to File. To Village of Pomona Board of Trustees

  – by Noreen Shea on February 7th, 2017




       2. Complainant's title was Deputy Village Clerk. Her job was as Secretary to the

Building Inspector, Planning Board and Zoning Board of Appeals and to help her supervisor,

the Village Clerk/Treasurer, when necessary.

Response

My Title was: Deputy Village Clerk. I started on February 1, and was appointed by the Mayor.

The Mayor asked the Clerk (Fran)to swear me in and that term ended in April, as I was

finishing up the previous deputy clerk Carol LaChiana‟s term. I was also approved at the board

of trustee meeting in April to be re-appointed by the Mayor, and be sworn in by Fran. I

remember the next morning after the trustee meeting the building inspector, Louis Zummo,

informing me with a smile that Fran was so upset the Mayor re-appointed me. I asked him

why? What did I ever do to her? He explained to me that I was intimidating to her. He said,

“You tower over her. He added that she dresses like she is going to a funeral every day, never

smiles, and that is how she received the title „Miss doom and gloom‟. He also informed me she

was afraid I would take her job. This sounded ridiculousto me, as I had no such intention and

was new on the job.

After my termination, I received a registered letter from The Village of Pomona attorney, Doris

F. Ulman, who then referred to me for the first time as a “Hold over Deputy Clerk”. I did        6
respond to Doris with a registered letter that I had no reference to such title. Prior to this

communication, I received a letter dated August 14, 2017, from Fran Arsa Artha, who stated

that I submitted a resignation letter and was not fired. This is unequivocally incorrect.

Refer To Exhibit P for letter identified above.




EXHIBIT N: Certified Letter – Doris F. Ulman, August 28th, 2017

Complainant did not perform her job in a satisfactory manner. She was insubordinate,

Unprofessional, was unwilling to learn how to do her job and made many errors.

Response

Three months before I was terminated, I was given a raise. This raise was documented and

agreed to within a trustee meeting.The Mayor had submitted himself for a 35% pay increase,

but did not receive it. Nick Wilson, a trustee and others can provide additional details to the

Mayor‟s anger in not being granted a raise. More specifically, I had no ability to request a

raise, it was approved based on my work ethic, feedback from others within the community and

board trustees.

From a Human Resources, Employment Relations and Compliance perspective, I was never

given any form ofperformance review, there is no documentation that any review was ever

made, it never occurred. I was never written up, never spoken to on the subject, never late,

never took lunch breaks and normally ate lunch at my desk. I was never given any policy

handbook that describes Human Resource and/or Administration/Office Employee polices

similar to those described by the Fair Labor Standards Act. I do not believe The Village of

Pomona has any such policies that they annual review or conduct an annual affirmation process

or provide a common location for employees to view such policies.


                                                                                                  7
The comment “complainant did not perform her job in a satisfactory manner” is a joke,

particularly coming from the village attorney Doris Ulman. I went to Doris Ulman on several

occasions complaining about Fran the Clerk not willing to train me on tasks that were obvious

to me. I even asked Doris if I should take her outside of work, hoping to solve whatever issues

she had with me. The village attorney is the one who suggested I write a memo to the board

(Exhibit F) dated February 7, 2017. I took into account that Fran was extremely overwhelmed

working both as clerk and treasurer, and working nights at H&R Block, plus helping her

husband on the weekends at the Pomona Cultural Center.To say the Mayor is high maintenance

would be an understatement. The hundreds of text messages that go back and forth between he

and the Clerk/Treasurer were overwhelming. It is all done I was told on their personal phones,

not village phones.The Mayor is updated on EVERY person that comes in,and EVERYTHING

that happens in the Village. He takes pride in stating, “I KNOW EVERYTHING! I HEAR

EVERYTHING!…AND I SEE EVERYTHING! DO YOU KNOW WHY? …….BECAUSE I

AM THE MAYOR!!!!!!!!!!!!”(The building inspector does a great interpretation of this.)




One day, Mr. Hirshkowitz, a builder came in to set up an inspection, as he does quite often, and

I checked the building inspector‟s calendar to set it up the inspection in a timely manner, I

noticed Fran (the clerk)was doing a lot of texting. Lou informed me she was telling the Mayor

everything that was going on. The problem was the Mayor and Mr. Hirshkowitz was at odds

because of some previous issues. Mr. Hirshkowitz, an Orthodox builder, is the owner of

Briarwoods Farms General Contractors in Monsey New York, and is currently building now.

That means that all who work at the Village Of Pomona must play the silly games, like making

particular people wait as long as possible for an inspection and delay Certificates of Occupancy

in a similar manner. My normal nature leads me to think that I should handle all the residents 8
of the community courteously and in an expeditious manner. If I had an issue with Mr.

Hirshkowitz, I addressed it. On one incident there was an inspection set up, and the building

inspector went out, and was upset that the job was not completed. I called Mr. Hirshkowitz

and told him he has to pay for a re-inspection, not to waste my time or the building inspector‟s

time, and not to let this happen again. He replied he had to plan inspections far in advance

because he was always put through a waiting period, causing him to cancel numerous

contractors when he couldn‟t get an inspection. Due to current building projects in Pomona,

Mr. Hirshkowitz decided to not contribute to my case with an affidavit, although he has

expressed great interest to help.

I remember one day Fran was on the phone with Fed Ex for hours, and she was totally

frustrated and angry. I asked her if I could help. It was another case when she had to do a

project for the Mayor. When she was disconnected from Fed Ex she was livid, and I asked her

again, what are you looking for, what can I do to help? She said she was looking for Fed Ex

receipts or bills from a clerk that worked there years ago. I later found out why she was on with

Fed Ex for hours. The Mayor was trying to discredit a previous Clerk, Lisa Thorson, saying

that she was using village funds to mail personal things, and pressing criminal charges. It was a

witch hunt which was thrown out of court recently. This is just one example of the personal

vendetta activities I witnessed while working there. The Village wastes loads of funds and

hours on frivolous items the Mayor pursues. Often it leads to litigation costs that are a

tremendous burden on the Pomona tax payers. I have never worked in such a mismanaged, and

inefficient environment before.

I offered to go through the old antiquated archives that went back to 1967. Fran and I both

took classes on archiving documents. It is so amazing that we have check stubs, and bank

statements going back to the beginning of the village 1967. Even the building inspector said 9
this place is a fire hazard. I remember him saying to Nick Wilson one day that they had to

make a path to the fuse panel, it was blocked by boxes. Fran informed me I was not authorized

to clean up the mess. On another occasion, I remember asking Fran if I could get rid of some

old rusty paint cans that actually crumbled when I tried to pick them up. This time she

approved it, and helped me load then in my car to dispose of for the Village. When I was hired

I was told there were many problems in the office. The mayor asked me to come infor a few

hours and train with the woman I would be replacing (Carol Lachiana). Carol certainly was a

real character, animated, joke telling, song singing, and explaining all the drama associated

with the office. She told me she was being forced to retire, and gave me a briefing about losing

her home and her husband being very sick. I was uncomfortable when she told me this, so I

never called her in order to get additional training. I thought I could rely on the Clerk (Fran) if I

had any questions. You could not see any part of Carol‟s desk, and underneath was cluttered

with boxes of papers. I realized I was walking into a mess. Although Carol was a kind spirited

person, she warned me to be aware of “Miss doom and gloom” (Fran), this was Carol‟s name

for Fran. Carol said anything that went wrong they blamed her, and she predicted that they will

never talk kindly about her. I asked her to please show me what my responsibilities were, but

when I asked where to put a file, she laughed and told me to, “stick it up your a-s”. So I laugh

at the comment in section 2 where Doris Ulman (Village attorney) states “I was unwilling to

learn how to do my job”. I have tried on numerous occasions, for example, asking the Clerk if

I can update the building system software, but the answer is always the same, “YOU ARE

NOT AUTHORIZED”. I have volunteered to help update the antiquated tax software, and was

told the same line, “YOU ARE NOT AUTHORIZED”. There are only three people that work

in the office, only two are authorized to do many of the important tasks, yet it is not done

effectively or expeditiously or not at all. If I pulled up an address in the tax system, often the 10
person listed moved away from Pomona years ago, even though the new owners have been

living there for years. This created an issue during tax season. Tax bills go out to residents on

June first, and must be paid by July first. The last two years tax bills went out late, and some

residents called looking for their bill which often went to the previous owner. When the tax bill

wasn‟t paid on time a fine was levied. The Clerk/Treasurer Fran is in charge of taxes. She

yelled at me MANY times, because whenever I would ask her “What can I do to help you?”

She would reply “you can stop asking me that question”. And they have the audacity to state

“complainant did not perform her job in a satisfactory manner. She was insubordinate,

unprofessional, was unwilling to learn how to do her job and made errors.” In another case, the

Village spent thousands of dollars on new building software, and I tried desperately to get it up

and running. When I asked the building inspector about getting building department

paperwork together to enter into the software to upload, I remember his comment. “Who put

you in charge”? You can call BAS Software and speak to them to see what progress has been

made to date. Let me ask, “Who is the incompetent in these situations?”




                                                                                                   11
Supporting Documents and Affidavits to this Rebuttal.

 EXHIBIT G: Aharon Manes – December 21st, 2017
 EXHIBIT H: Ian Banks – December 18th, 2017
 EXHIBIT I: George Pecovic – December 19th, 2017
 EXHIBIT J: Naomi Streicher – December 21st, 2017
 EXHIBIT K: Solomon A. Fuerst – December 22nd, 2017
 EXHIBIT L: The following is a list of residential affidavits and testimonies:
        Ian Nagel
        David Ortner
        Lloyd Ecker
        Chaim Neiman
        Ruben Rubel
        Shaya Eisen
        Moshe Danzinger
        Isaac Rosen
        Shneur Pinson
        Shalom and Pearl Gluck
        Yoseph Feldman
        Efraim Fuzailov
        Chana Rubel
        Trudy Marmulszteyn
        Avrohom Marmulszteyn
        Robert Klein
        Yossi Wolfson
        Rod Merkley
        Yonina Berman
        Barry and Ora Schreiber
        Eli Mermelstein
        Etan Moshe Berman

 EXHIBIT M: Letter to Governor Cuomo
 EXHIBIT N: Doris Ulman, Village attorney letter confirming final payment
 EXHIBIT O: Yosef Lowenbein, December 26, 2017
 EXHIBIT P: Frances Arsa Artha, August 14, 2017




                                                                                 12
 A few examples are as follows:

           A. In February 2017, in the Village office, in front of Village residents, she

screamed at the Mayor, using foul language because he told her to put her phone

conversation on hold.

Response

False/Untrue. On February 3, 2017, a resident called for the third time on his basement backing

up with water. I have dealt with him previously, and knew the town was working on the sewer

system. I knew the resident, (AN ATTORNEY) Mr. Robert Sunshine. As he was explaining in

detail the situation his basement was in, and that he had two professional plumbers on separate

days, come in and told him he had no problems with the plumbing in his home, the mayor was

whispering what I thought was hang up the phone, but he said he was whispering “put it on

hold”. I gestured one minute holding my finger up as he was speaking, when I saw the mayor

turn beet red, waving his arms and fist repeating the body language to hang up,I finally

interrupted Mr. Sunshine and put the him on hold, and yelled “what is your problem?”.

He yelled back at me “He is an Attorney!!!!!”. I yelled back…” I know, I am the one who told

you so. The over exaggerated statement in 2A that I screamed, used foul language, and did this

in front of residents is wrong. I did not use foul language, nor were there residents present.

The building inspector told me a long time ago that the clerk keeps a file of anything I do wrong,

such as producing a foil for a resident right away; instead of making them wait. Evidently

performing duties as they could and should be done is not how the Mayor wants it.

This is another example of how the residence of Pomona Village are never simply residence.

The mayor and staff identify people as Attorney’s, Jews or Them. Instead of helping or

attending to a residence issues, there are always obstacles of personal issues that control speech,

timely action and simple conversations. In this example, my conversation with Mr. Robert              13
Sunshine was rudely interrupted to simple communicate he is an Attorney and therefore proceed

with caution vs. professional and collaborative resolution.

Refer To

Mr. Robert Sunshine Esq. is very willing to expand on this specific conversation and others he

has had with the Village staff and Mayor.

           a. She called her immediate supervisor derogatory names such as "DebbieDowner",

"Hannah Raincloud" and "Cold Hearted Hannah". She used these names when speaking about

her supervisor to Village officials, residents and other persons doing business with the

Village. As stated in the affidavit of the Village Clerk/Treasurer, Complainant did not take

criticism well and did not learn from her mistakes when they were called to her attention.

Response

Absolutely False! Debbie downer was a term Carol LaChiana the previous deputy clerk called

her and was used during my initial training. Hannah raincloud is a term I have never heard of or

used, but I have to admit I used the term “cold hearted Hannah” in referring to Fran when talking

to the building inspector Louis Zummo, but never said it to her directly. Over several months, I

had learned through trustees and direct interactions that this type of hostel working environment

was prevalent before my working at The Pomona Village office. With that said, there was no

professional criticism or employee review from any of my direct supervisors, ONLY,

unprofessional screaming and yelling as seen in most trustee meetings by the Mayor and Louis

Zummo. There is a long list of people who have quit, resigned, or been terminated under this

mayor‟s term.

Refer To

EXHIBIT H: Ian Banks – December 18th, 2017.

Ian Banks can be contacted to describe the unprofessional behavior and language at the
                                                                                                    14
trustee meetings. He can also confirm that the mayor does NOT approve minutes for such

private or public meetings as he prefers to keep these events hidden.



B .In the spring 2017 Complainant told a new resident that the reason he had not been

scheduled for a Planning Board meeting was because Village officials did not like the

person from whom he purchased his house. In fact, he had not applied to the Planning

Board because she failed to give him the correct information on how to file an application

and that an application was required.


Response

Absolutely not true. I think they are talking about Mr. Lowenbein.

Mr. Lowenbein is the victim of buying a very high profile home in the Village. He purchased

his home from Mr. Avorhom Maines (TAL Properties)an Orthodox investor. I believe Mr.

Manes purchased 11 lots that had two houses on them. Only one of the houses had a certificate

of Occupancy, which Mr. Manes currently lives in, and the other is 22 High Mountain Road.

Mr. Manes purchased this through a bank from a previous builder who went bankrupt. The lots

are located on undedicated streets. I do not know all the facts on this, because I have asked on

numerous occasions, who is responsible for the roads? The Village or the new investor? You

will never get a straight answer. But, for the last ten years or so no building permits are given

out on any of these empty lots on undedicated roads, even though there are numerous residents

that live on undedicated roads. Mr. Manes had another home that was vacant, he put a lot of

money into it and went to sell it. It was broken into and vandalized. I remember Mr. Manes

calling village hall that day very upset. He repaired all the damage on the home, and again went

to sell it, and this is when all the issues started. The building inspector did all the inspections on

the home but the mayor did not want the certificate of occupancy issued to a home on an                  15
undedicated road. The house was built when the previous builder went bankrupt. Mr. Manes

came in several times wanting the C/O on the house, he had a buyer. One day he was talking to

the building inspector, when our Village attorney stopped in. They had words back and forth on

who was responsible for all those undedicated roads on the top of the mountain. On another day

Mr. Maines came in again wanting the C/O on 22 High Mountain and met the mayor. It was

very intimidating to say the least. They were going back and forth and getting louder and louder

until the mayor yelled “SUE ME!”, Mr. Maines responded that he just moved my family into

this beautiful area and did not want to sue..The mayor repeated SUE ME! And then again, and

again louder and louder. SUE ME!!! SUE ME!!!! SUE ME!!!!!! I was so scared. It was very

intimidating. Fran and I both witnessed this. It was ugly. Mr. Manes said O.K. I will sue you

and left. And the Village is now being sued by him. Fran informed there are three law suits. I

have never seen any of them, however. Mr. Manes received his C/O for 22 High Mountain a

short time after and sold the home to Mr. Lowenbein. Mr. Lowenbein came into Village Hall

one morning, went up to the counter and said the worse thing. “Who is Noreen? I was told you

are very kind and helpful”. I went up to the counter and introduced myself, and asked him what

I could do for him. He wanted to change his garage into two rooms for two of his children that

are severely handicapped. I gave him the permit application, informed him, that we would need

drawings, licensed contractors insurance etc. I asked him what address is his home, and he

responded 22 High Mountain Road. I turned and looked at Fran. Fran was trying to get a

document signed by the new owners of 22 High Mountain in reference that they are informed

this is an undedicated road. Not only was the mayor livid that the C/O was issued on this

address, he was also upset we did not get this document signed before the house was sold. I did

not know about this document. I told Mr. Lowenbein the building inspector is part time, and if

he had any questions Monday, Wednesday or Friday morning is best to speak with him. He came
                                                                                                   16
in, had a conversation with the building inspector on what his plans were. The building

inspector was questioning whether he could issue the permit and said he wanted to run this by

the Village attorney. A couple days later the Village attorney came in and I gave her the

paperwork for the permit on the counter. The building inspector went to the counter and showed

her his plans. I specifically remember Doris saying “why does this have to go to the planning

board Lou?” Lou smiled and said, “Look at the address”. She then nudged the paperwork

forward and said “send this to the planning board. I was staring at Lou leaning on the counter.

He just smiled at me. It is so hard to work in this environment day after day and not do

anything. When the Village attorney left, I just shook my head in disgust, and said “he has two

severely handicapped children! His remark was “maybe he should stop having children”.       I

was terminated about a week later.

Refer To:

EXHIBIT O: Yosef Lowenbein, December 26, 2017 - I am sure Mr. Lowenbein will have no

  issue providing additional details.



a. Complainant issued several building permits without the Building Inspector's signature or

   permission and before the Building Inspector had reviewed the applications for

   compliance with Building and Zoning laws. This was not in compliance with statute and

   could have resulted in safety problems and/or litigation.

Response

Not true. I have no idea what this is about and I have never issued any building permits

and this general statement is ambiguous.

However, to continue to demonstrate the double standard (do as I say do not do as I do) of the

Mayor and Building Inspector – I understand through conversations directly with the Building
                                                                                                  17
Inspector, Louis Zummo, that the Building inspector without a Rockland County licenses and/or

insurance was hired by the Mayor for the building of the Mayor‟s basement. The Building

Inspector himself laughed at his ability to work in the county with a building permit that

supported such an illegal action. Even the signoff of the permit was executed by a former

Deputy Clerk who had to act on the instructions of such illegal activities. I am sure this was

hidden from the public upon the hiring of the Building Inspector who often goes on family

vacations with the Mayor. These types of unethical and conspired actions are anything but

transparent and compliant to laws in any county.

Refer To

Mayor Home Improvement related to Village of Pomona, NY (Rockland County)

Codes of Ethics https://ecode360.com/12719287

§ 9-1 Purpose.

The complexity of modern government regardless of its level requires that public officers and employees
maintain a standard of ethical conduct of the highest order. Nothing can take the place of personal integrity,
character, a high moral sense and community vigilance. The primary purpose of a Code of Ethics is to
define areas of conflict of interest. Properly administered, a Code of Ethics can engender public confidence
in public officials and establish uniform guidelines. It is the purpose of this chapter to promulgate these rules
of ethical conduct for the officers and employees of the Village of Pomona. These rules shall serve as a
guide for official conduct of the officers and employees of the Village of Pomona. The rules of ethical
conduct of this chapter, as adopted, shall not conflict with but shall be in addition to any prohibition of
Article 18 of the General Municipal Law or any other general or special law relating to ethical conduct
and interest in contracts of municipal officers and employees.



§ 106-1Purpose and scope.
A. The people's right to know the process of government decision-making and the documents
and statistics leading to determinations is basic to our society. Access to such information
should not be thwarted by shrouding it with the cloak of secrecy or confidentiality.
B. These regulations provide information concerning the procedures by which records may be obtained.
C. Personnel shall furnish to the public the information and records required by the Freedom
of Information Law,[1] as well as records otherwise available by law.
[1]Editor's Note: See Art. 6 of the Public Officers Law.
D. Any conflicts among laws governing public access to records shall be construed in favor of the 18
widest possible availability of public records.

§ 9-3Standards of conduct.
Every officer or employee of the Village of Pomona shall be subject to and abide by the following
standards of conduct:

  G. Private employment. He shall not engage in, solicit, negotiate for or promise to accept private
  employment or render services for private interests when such employment or service creates a conflict
  with or impairs the proper discharge of his official duties.


Complainant failed to enter several building permits into the computer system so they were

not being tracked despite the fact that this was part of her job and no other employee had this

responsibility.

Response

Not true. Please provide the address and permits.

        e. On many occasions Complainant made appointments for the Building Inspector

                                                         -2-

Without checking his schedule or asking him. If a builder called in the afternoon she would

schedule an inspection for the next morning. The Building inspector would then have to

calltocancel if he had prior appointments on that day or if it was on a day that he was not

working.

This was not only inefficient but led people to believe the office was dysfunctional and

likely caused applicants to become disgruntled with the Village and the Building Inspector.

Response

It amazes me they can make these stories up, and waste Village tax dollars, with this

nonsense. I made the building inspectors schedule. He is part time, so his time is limited. As

stated above, if a builder called in the afternoon, and the building inspector was available the

next morning, that is, he had no, or few inspections I added it to his schedule. I later found out
                                                                                                     19
that certain builders were not to be given good service and the Mayor wanted them to go through

an unnecessary waiting period before getting an inspection.I thought I was supposed to give

good service to all the residents of Pomona and contractors and vendors equally, but evidently

the Mayor wants good customer service to be given very selectively. I believe by giving good

service to all who came into The Village of Pomona office, regardless of religious background,

race or other discriminatory Mayor vendetta,that became the main reason I was terminated – I

was simply unwilling to except his discriminatory practices. Do to this extreme hostile

environment and relentless internal aggression against the Jewish residents and unprofessional

daily office working environment simply broke me down where I needed help to make a wrong

a right and thus reached out to the EEOC and state official during the early part of the year.




f. Complainant often made errors in computing building permit fees. When mistakes were

brought to her attention she became argumentative and said it was unimportant. In fact,

having applicants pay the correct fee is important to the applicant and to the Village.

Response

NOT TRUE AT ALL. A complete lie with no fact to an employee review or documented

meetings whereby normal companies would take proper and thoughtful action.

       A. As stated above, Complainant's appointment as Deputy Village Clerk was not

renewed because of her unsatisfactory performance. As stated in Mayor Yagel's affidavit m

support of the Answer to the Complaint dated November 22, 2017, the Mayor did not have

to give Complainant a reason for not re-appointing her and so did not go into her short

comings. Failure to re-appoint is not the same as termination. However, there were more

than ample grounds to terminate Complainant's employment with the Village.

         As stated in the affidavits of Mayor Yagel and Louis Zummo (Building Inspector)
                                                                                                  20
dated November 22, 2017, the Mayor never called Complainant or anyone else a "Jew lover".

The allegation and connotation are insulting and slanderous.

Response

The building inspector in his Jewish comical impressions, which he performed daily, stated

this on three separate occasions. He told me numerous times that the clerk in Airmont was

terminated, and Brett wanted her to replace me. For months I heard this, and when I asked Louis

why, he stated, “BECAUSE YOU ARE THE JEW LOVER”. The last time he said this, I was

standing outside in the parking lot next to his truck. I asked him if I was doing anything wrong.

I pointed out I volunteered to work on the new building and tax software, that is pathetically

outdated and causes daily complaints from residents. Yet I continue to be ignored or rejected. I

volunteered to update the website weekly. It is downright embarrassing week after week to hear

these residents say the calendar on the website is from 2015. I have informed both mayor and

deputy mayor, but they do not want the public to get this information, freely and efficiently.

Residents would call about garbage calendars, trustee meetings, elections, or meeting minutes.

It is never posted. I had a complaint a resident said “I heard there is an election. Who is

running? How do I find out about each candidate?” The clerk and I have discussed this many

times. The clerk/treasurer‟s son used to update the web site for her.

It is worth noting again the direct conflict to the above statement, “I WAS GIVEN A

RAISE BY THE BOARD OF TRUSTEES WHO INCLUDE THE MAYOR and THOSE

WHO SUBMITTED AN AFFIDAVIT TO MY UNSATISFACTORY PERFORMANCE.

This conflict alone should bring question to the trustworthiness of these affidavits.



Refer To

In addition, I was recently approached by a former Village of Pomona NY employee who
                                                                                                    21
recorded the Mayor communicating his racial/religious name calling. This is certainly

materiality that I was NOT the first employee to be called a LOVER of a religious population

and certainly discredits the affidavits submitted and signed by those individuals. It speaks

volumes to how these individuals do NOT take our legal system and governing laws seriously

and therefore given this materiality, they certainly would (i) NOT answers a simply question

(yes / no) to take a Polygraph Examination and (ii) permit is outcome as a guide to the truth as

often used as a tool in standard investigations and litigations.




EXHIBIT O: Yosef Lowenbein, December 26, 2017

Village of Pomona, NY (Rockland County) https://ecode360.com/12719287


  § 9-7 Penalties for offenses.
  In addition to any penalty contained in any other provision of law, any person who
  knowingly and intentionally violates any of the provisions of this Code of Ethics
  may be fined, suspended or removed from office or employment, as the case may
  be, in the manner provided by law.


g. It is the Village's policy to treat all people equally. No one told Complainant to treat any

group differently from any other.

Response

“You can by law make THEM wait 5 days for their FOIL request”

I heard that line so many times, I will never forget it. I would be told that I did not have to give

surveys, inspections, copies, maps, etc, right away. You can make THEM wait 5 days to give

THEM a response, and then make THEM wait longer if you say you are busy or overwhelmed

with work. Which was never the case. I was just told recently that you can no longer e-mail

(although not defined in § 106-5 below) a FOIL request. You have to physically walk in during

Village business hours 9:00 A.M. to 4:00 P.M. Monday through Friday. I am not sure if this is          22
true, but how inconvenient for the people again.

Refer To

EXHIBIT J: Naomi Streicher – December 21st, 2017. Naomi can be contacted regarding

the runaround related to lack of timely requested materials from The Village of Pomona.

EXHIBIT H: Ian Banks – December 18th, 2017. Ian can be contacted regarding the

runaround related to lack of timely requested materials from The Village of Pomona.

EXHIBIT O: Yosef Lowenbein, December 26, 2017

§ 106-5Requests for access to records.

           A. A written request may be required, but oral requests may be
           accepted when records are readily available.

           B. A response shall be given within five business days of receipt of
           any request reasonably describing the record or records sought.

           C. A request shall reasonably describe the record or records sought.
           Whenever possible, a person requesting records should supply
           information regarding dates, file designations or other information
           that may help to describe the records sought.

           D. If the records access officer does not provide or deny access to
           the record sought within five business days of receipt of a request,
           he or she shall furnish a written acknowledgment of receipt of the
           request and a statement of the approximate date when the request
           will be granted or denied. If access to records is neither granted nor
           denied within 10 business days after the date of acknowledgment of
           receipt of a request, such failure may be construed as a denial of
           access that may be appealed.


Complainant's attempts to help people purportedly in an "efficient and expeditious

                                                      -3-




                                                                                          23
manner" have resulted in errors and sloppy performance. As stated in Paragraph 2

above, by trying to be "expeditious" Complainant made appointments for the Building

Inspector that had to be cancelled and issued building permits that were illegal.

Response

I did help people efficiently and expeditiously. I made all the building inspector‟s

appointments in a very efficient manner that was helpful to all residents and contractors, but

evidently too efficient and courteous for the mayor. The mayor constantly would interrupt

the building inspector‟s schedule with his own agenda. The classic example would be the

NEVER ENDING Trustee Ian Banks case. It is quite obvious the Mayor dislikes the Trustee

very much. When I asked what Ian Bank‟s ever did to make the mayor despise him so much,

I was told that Mr. Bank‟s ran against him for mayor years ago. My first day there training

January 27, 2016 they told me to go and sit at a Zoning Board of Appeals meeting to get

training. On the agenda was Mr. Banks barn was under review. I remember an attorney

asked Carol Lachiana for paperwork and minutes of some meeting, and she pointed to me,

and stated “she is the new deputy clerk, you must deal with her”. He gave me his card and

left that evening. To this day it is not resolved. One day while I was there, the building

inspector came back from the final inspection of Mr. Bank‟s barn, and told me “Bank‟s

passed all inspections, and the mayor is going to be pissed off when we have to issue him the

Certificate of Occupancy”. The next working day for Lou the mayor told him to “FIND

SOMETHING WRONG WITH HIS BARN” I heard that loud and clear. Lou said “I can‟t,

he passed all his inspections”. I was shocked. The mayor went into his office closed the

door and came out a few hours later, stating that he got Pat Brady as a fill in engineer to

come in today and go over to Mr. Bank‟s barn and measure the height. Lou and Mr. Brady

went to measure the barn, and I believe it was a few inches higher than they expected. I saw     24
the building inspector‟s frustration when he returned. Not only did the building inspector

pass Mr. Bank‟s barn, the mayor interfered in his job, and denied the C/O and had the

building inspector and Village attorney write a denial letter to Mr. Banks. He said it was a

little over the height. I told him the mayor already called and was looking for him. Then the

phone rang again, and Lou informed him of his and Pat Brady‟s findings of the height.

When Lou hung up the phone, he said to me “the mayor just thanked me for making his

year”. When the mayor came in, he was so happy. I saw him dancing his way into the

office with this great big smile, dancing with his two pointer fingers going up and down in

the air. And he states that I‟m the unprofessional one?

Refer To

EXHIBIT G: Aharon Manes – December 21st, 2017

EXHIBIT H: Ian Banks – December 18th, 2017. Ian can be contacted regarding his

interaction with the Mayor and the Mayor text messages related to making sure the Building

Inspector finds something wrong to avoid providing a CO for his Barn.

EXHIBIT I: George Pecovic – December 19th, 2017

EXHIBIT J: Naomi Streicher – December 21st, 2017

EXHIBIT K: Solomon A. Fuerst – December 22nd, 2017

EXHIBIT L: Residential Affidavits and Testimonies

EXHIBIT O: Yosef Lowenbein, December 26, 2017


Complainant did not agree with Village policies and told this to everybody, including the

public. She also did not understand the importance of the documents that she was

dispensing. She was not doing favors for people by cutting corners - she was

jeopardizing their safety.
                                                                                                25
Response

I have no idea what they are referring to! What did I say to the public? Which documents?

As stated above HR Handbook policies that govern the office and its employees had never

been provided to me and I was never asked to sign a form of affirmation to such policies.

The CODES that govern the residence of Pomona do not have internal operational

procedures to support a working environment that can be used in creating standard office

procedures. Everything, like this statement is all directed on a daily basis to best deliver the

Mayor‟s agenda even if unlawful or discriminatory or just a flat-out dislike of an individual.

A clear abuse of position that impacts everyone and demonstration to his own lack of

required skills to manage the village of Pomona office and its staff.

        h. The Mayor and Village Clerk/Treasurer did not tell Complainant to "stop being too

 cooperative with certain Jewish residents". They did tell her to act professionally with all

 visitors to Village Hall and not to discuss her personal life with those doing business with

 theVillage.

 Response

 Village clerk told me I should not be so polite or kind to Tal Properties owner, Mr.

 Avorhom Manes because he had three law suits against the Village. I stated to Fran, if

 the mayor did not scream „sue me‟, over, and over numerous times to this gentleman, he

 probably wouldn‟t be suing the Village. We were both there to experience the wrath that

 came out of the mayor that day. It was scary. I stood up from my desk, and was ready to

 call the police. It was very intimidating. I always supported the mayor and Village, but

 experiencing the discrimination against the orthodox community especially, it was very

 difficult to work in an office with such vengenous – I simply cannot sit back and play this
                                                                                                   26
 disgusting game. I have two rules in my life which all people in the office have heard me

 say, “Love God, and Love thy neighbor”. The definition of neighbor is anyone I come into

 contact with.

 In reference to my personal life, my family had lived in the village for more than 19 years.

 The children and families in this village where and still are part of my everyday life.

Refer To

EXHIBIT I: George Pecovic – December 19th, 2017, his whole family is still close to my

sister and brother-in-law. They are amazing people where we speak and share personal

updates to our daily lives.

EXHIBIT O: Yosef Lowenbein, December 26, 2017

Village Employee Handbook – never provided and/or did anyone direct me to where it is

posted and therefore I have no reference to a policy that I can NOT speak openly to people I

have known for years. And I am certainly NOT aware of any New York State Law that

prohibits open conversation with those I interact with at home or on the job. Again, I feel

they make up this stuff as they need to for individual gain.




 She also in appropriately discussed internal Village business with others. For

 example, without requests he would tell residents what Village actions were taken

 with respect to other properties on their street without concern for the other property

 owner's privacy.

 Response

 Absolutely not true.I have no idea what they are referring to. On the contrary, I have

 requested the update of the village web site that should contain open public related

 information to village meetings agendas and meeting outcomes.                                  27
Refer To

The Village of Pomona website for lack of public updates and out dated materials.

Please refer to various trustees in the sharing of information by the town attorney and the

Mayor. Even this case was not shared with the trustees nor the village responses. I

would assume that with a case against the Village the mayor would be required to share its

content and responses. Instead it has been shared only with a few conspirators who all have

hidden agendas and issues that they do not want shared by the public or those sworn into

office.

            The Mayor's discussion with Complainant had nothing to do with religion or

 religious people. He did tell her that he expected her to behave professionally and not to

 discuss personal matters or internal Village affairs with others.

 Response

 I have no idea what or when this discussion with the mayor took place, or what he is

 alluding to. Kindly elaborate.

 I too, expected a professional and ethical behavior from those elected into office. In light of

 such egregious actions by the Mayor and his staff against the Jewish residence, I was

 compelled to reach out to the EEOC and the Human Rights authorities.




          6 and 7.The person Complainant refers to as a "well-known Orthodox investor

 and builder" is a person who, in the past year and a half, has commenced three lawsuits

 againstThe Village, one of which has been withdrawn.In two of the lawsuits, he

 alleges, among other things, that Complainant told him the Village gives him a hard

 time because Village officials do not like him. Her statements to him are not only

                                                                                                   28
 untrue but inappropriate.
Response

I have never told anyone “the village does not like them”. I am not aware of any lawsuits

that state this. Please elaborate.

 Refer To

 Please reach out to the person above and request his own feedback to the statement above.

 I am sure anyone who has dealt with the Mayor and who is Jewish would on their own

 merit communicate that the interaction in its self would define his true feelings.

 EXHIBIT O: Yosef Lowenbein, December 26, 2017



                  The builder referred to in this Paragraph of the Complaint, owns three

private streets in the Village. Instead of paving the streets to prepare them for dedication as

public streets, as all developers are required to do, this builder issuing the Village, hoping to

require Village taxpayers to pay for the paving instead of himself.

Response

I have no idea whose problem it is with these undedicated roads. I only hear the office

drama concerning who is responsible for paving the roads. I never saw or read the contract.

Not my job.

           There is no Village policy to delay the issuance of building permits for 30 days for

any applicant, group of applicants or as a general rule. As stated in the affidavit of Louis

Zummo, Building Inspector, dated November 22, 2017, the Building Inspector is a part time

employee and sometimes it takes 30 days to review an application for a building permit. Most

permits, however, do not take this amount of time. It should be noted that, pursuant to State law,

building permits cannot be issued to the builder referred to in this Paragraph of the Complaint

and throughout the Complaint, because the lots that he owns front on his private streets, not on

public streets.                                                                                     29
Response

Provide details …There is definitely a delay in permits to the orthodox community. I heard

yesterday from Mr. Robert Klein, an orthodox Jew and Trustee, that he has two stop work

orders and numerous violations. He informed me that the Village said the previous clerk

(ME) lost his plans, and he has waited months for his fence permit. I specifically recall on

Friday June 9, 2017 the Friday before the big 50th Anniversary of the Village, the mayor

called and asked me if Lou was still there, I said “yes, hold on please. Lou it is the mayor”.

I then went to go downstairs and give Fran some paperwork as she was setting up for the big

event. Louis was getting very upset, and arguing with the mayor. I saw him put his hand on

his head in frustration “I asked him what‟s wrong.” He stated the mayor wanted to find

something wrong on Ian Bank‟s residence and to issue a stop work order on Robert Klein‟s

house. He also stated he had no idea what stage they were on in the construction of his Mr.

Klein‟s home. He asked me if Mr. Klein ever called for an inspection, and I said no. That

weekend was the 50th Anniversary of the Village of Pomona. . On the following Monday

Lou came in and said it was a very nice event, and he had three of Robert Klein‟s hot dogs.

Mr. Klein had offered his industrial size kosher grill and donated 500 kosher hot dogs for the

party. Lou then said Mr. Klein‟s house needs to be inspected. I remember asking him,

“what kind of inspection do you do for raising a home?” On Tuesday the mayor came in and

asked Fran when is Mr. Klein picking up the grill? The village will not be responsible if

anything happens to it the mayor said. He told Fran to call him about it, and I said I will e-

mail him. Mr. Klein received the e-mail, and called me at Village Hall. I told him I would

help him put the grill in his truck, but he laughed stating how heavy it was. He would get a

couple of men to help him pick it up. Mr. Klein then stated that he wanted to set up an

inspection on his home at 63 Halley Drive, and I asked what kind of inspection. Plumbing?
                                                                                                 30
Heating? Framing? Foundation? He said he was not sure but at the Pomona Anniversary

party the building inspector told him, while eating his hot dogs, an inspection was needed. I

then put him on the calendar the next day Lou was working, and had plenty of room on the

calendar. I guess this was way just too convenient and too fast for the Mayor. You see he

had been a target of the mayor, ever since he became the first Orthodox Jew to run for and

win a Trustee position in the Village of Pomona., The mayor tried to keep the local Trustee

Alma Roman on the board. Alma came in numerous times to Village Hall while I was there

complaining that she did not even want to run again, but was being pressured into it. Fran

informed me she failed to get on the ballet by one vote. I believe Mr. Klein was a big reason

why I was terminated. You see, about two weeks after the Anniversary party, I got a call

from the mayor that almost blew my ear drums out. I answered the phone and Fran heard

every word the mayor was screaming. STAND UP FROM YOUR DESK!!!!!! ….WALK

AWAY!!!!!!....AND WAIT IN THE BOARD ROOM UNTIL I GET THERE!!!!! And then

he hung up. I remember just looking at Fran and saying this place is crazy. The phone call

came in about 3:10 P.M. in the afternoon. I did get up from my desk and sat in the board

room for over 45 minutes by myself. I could not understand this behavior from a man, never

mind a mayor. The 45 minutes felt like an eternity, it was tortuous, wondering why he

yelled so loud and what could possibly be wrong. I then went in and asked Fran how long

should I wait? I told Fran, it is four o‟clock, I am officially off, and went to my desk to log

out and get my personal things together, when I heard a screech from a green minivan came

flying in. It was the mayor. The deputy mayor was already sitting in the parking lot.The

mayor came in and staring at me and pointing to the board room. I went in, he sat opposite

me and placed the phone face down between us. I asked him if he was about to record me,

and he yelled “WHY ARE YOU ASKING ME THAT QUESTION?!!!!! I replied, yes or no
                                                                                                  31
(this is a normal event for the Mayor as he records most conversation without notice to the

other person) are you recording me? He yelled “DO YOU WANT ME TO RECORD

YOU”?!!!! And in walked the deputy mayor Leon Harris breaking up the argument. The

Mayor then asked me if I spoke to Mr. Robert Klein about A STOP WORK ORDER on his

house. I said NO! There is no stop work order issued on 63 Halley drive. I work for the

building inspector and I would know. He asked me in is loud bullying voice if I was lying.

I asked him,“what is going on here?” What are you looking for? Why did I sit in this room

under so much duress for over 45 minutes? Why is Leon here? He yelled “LEON IS MY

WITNESS”!!!!! I asked witness to what? They kept interrogating me about the Klein

property. Lou had told me on Monday Robert Klein was missing the framing contractor

paperwork. Meaning the contractor‟s Rockland County License and his three insurances.

Disability, liability and workers comp. When Mr. Klein called me about the grill I told him

he was missing that paperwork and he brought it down. I then set up the inspection as he

asked. You see this is too efficient, too fast. I believe the building inspector said something

to the Mayor that I was helping Mr. Klein, but it was just normal customer service,

absolutely nothing special. I work for the public, the residents of Pomona. I am courteous,

kind and professional to all. After being interrogated for so long, the mayor said I was

dismissed and could go. When I went to open the board room door guess who was leaning

on the counter. Louis Zummo the building inspector. He had been off for almost five hours.

Why was he there? I was so emotionally drained from all the mayor‟s drama, I just picked

up my pocketbook and left. I could not even ask Lou why he was there. If anyone dares tell

me there is no Religious discrimination in the Village of Pomona, they have not worked a

day in the building department.


                                                                                                  32
 Refer To

 Please contact Mr. Klein as he can verify the above as well as provide additional detail that I

 am unaware of to this specific issue.

        8. There are no pork rinds on the counter at Village Hall nor have pork rinds been

 discussed.

Response

It was specifically stated by the mayor, to Fran. “Fran go out and buy pork rinds for our

guests and put them on the counter, he laughed”. I know he was only joking, but it showed

me his true colors. Neither Fran nor I ever purchased pork rinds and put them at the counter

in Village Hall – I would have walked out in discussed of such action.


       8.     There has been no reason for the Mayor and Village Clerk/Treasurer to hold

“behind the door communications" about Complainant. They have both admonished

Complainant directly not to have inappropriate personal conversations with any Village

residents and to treat people professionally. It doesn't matter who the residents are - personal

conversations are inappropriate in the Village office and professionalism is essential. The

Village office is a business office, not a social club.

 Response

 Almost all communications were held behind closed doors. The mayor would take turns

 calling the clerk into his office, and if the building inspector was working he would call him

 into his office quite often. He would keep him in there so long; I would complain to the

 clerk that people were waiting to have their inspections. She witnessed this on a daily basis.

 Contractors would call, they would have foundations to pour, home owners and realtors

 would call for waiting for their interior violation search to close on their homes. I would

 receive complaints that closings on homes would have to be re-scheduled. Lou and I both           33
learned the mayor‟s favorite line to these complaints. “OH WELL…..TOO BAD, SO

SAD”.

Refer To

EXHIBIT J: Naomi Streicher – December 21st, 2017

EXHIBIT K: Solomon A. Fuerst – December 22nd, 2017

Please reach out to both real estate Brokers for the countless times their businesses where

effected by such unprofessional behavior.

                                                       -5-


        21. There are only three employees in the Village office,i.e., the Village

Clerk/Treasurer, the Deputy Village Clerk and the Building Inspector. In his affidavit dated

November22,2017, the Building Inspector stated there is no Usvs. Them policy in the Village. The

Village Clerk/Treasurer also states that there is no Us vs. Them
                                                               - policy.

Response

There most definitely is an “Us and Them” environment and both these two people will say

anything to keep their positions.

A resident of the Village that I am friendly with was confronted by the Mayor upon putting

up her home for sale regarding her choice in Real Estate Agents and again after the sale of

her home. They had selected Naomi Streicher as their agent which upset the Mayor after the

sale of their home when the resident returned for the closing of their home she stopped by

village hall to see me and say Hi to the Mayor. She was friendly with him and supported

his various elections over the 20 years she lived there. When the Mayor heard she was there

he immediately confronted her outside the village hall and ask if she had sold to “Them”.

She informed him she was not aware of the buyer as it was a corporation who purchased her

home. The Resident was upset with this confrontation since she had been so supportive of       34
 the Mayor and the Village for so many years.

Refer To

Upon request, I can provide contact information

         27. Complainant was not re-appointed to the office of Deputy Village Clerk because

 she was insubordinate and did not perform her job satisfactorily, appropriately and

 competently.

Response

One of the reasons I was not re-appointed is because Fran, having been under tremendous

pressure for not getting the tax bills out on time because of her inability to keep the data up to

date (and her refusing to let me help with it), and heading out on her vacation, said it loud

and clear voice, with the building inspector present, “I AM GOING TO MAKE SURE YOU

ARE NOT–RE-APPOINTED” I guess she was right. I guess I was just too efficient for this

municipality. The village lives in the old antiquated environment. Paper records, 40 years

old are stored and are a fire hazard. The Village attorney does not even have a cell phone, or

e-mail. I was led to believe that the Village needed someone to clear up a big mess. I thought

I could do that, but to my chagrin was always prevented doing it with the phrase, “WHO

AUTHORIZED YOU TO DO THAT?” I was looking for a long term association with the

village, hoping to attain a good pension on retirement. Now I am 54 years old, out of

employment and undoubtedly will not get a good referral from my last position in Pomona.

Ironically, it is because I gave good customer service, equality and preformed to the best of

my abilities given the extremely hostile working conditions.



More to the point, in most corporations, leadership communicate through some form of

employment review, either 360 or other format the need to improve an employee‟s skills or
                                                                                                     35
work activities. I had no chance given that I was not will to play along with any

dissimilatory actions and support the unnecessary legal actions that where front and center to

the Mayors hidden agenda against the Jewish population.

I was the one that brought to the attention of the Mayor and Fran that everyone was NOT

sworn into their elected roles and I was further attacked by the village attorney in her

communications to call me a “hold Over Deputy Clerk” who received a increase in pay less

than three months before my abrupt and unlawful termination.

Refer To

EXHIBIT O: Yosef Lowenbein, December 26, 2017




         Enclosed are a few documentary examples of Complainant's unacceptable performance.

 Exhibit A contains two letters written by Complainant as Deputy Registrar of VitalStatistics

 when the Village Clerk/Treasurer was on vacation. These are important documents and must

 be correctly filed with the New York State Department of Health. There is no addressee on

 either letter so we do not know to whom they were sent. In addition, the dates of the letters

 predate the dates of death of the residents, which is impossible.

 Response

 Exhibit A e-mails. Before the clerk went on vacation, I specifically asked how to handle a

 death certificate. She was overwhelmed before leaving on her yearly trip to Italy; I

 specifically asked her, what do I do if someone in the Village passes away? Fran‟s

 response was, don‟t worry nobody will die “. Talk about being thrown into a fire. Two

 people died while she was away, and there was no training, and no paperwork on how to do

 so. The funereal director helped me with the paper work at Village Hall, I spoke to the

 Rockland County Medical Examiner for advice, and then I called Camille the Village clerk
                                                                                                 36
 in Wesley Hills also for advice. It was taken care with no discrepancies. It might not have

 been done the way Fran does it, but the proper paperwork was filed in Albany. Fran did

 not think my cover letter was professional enough. But it worked. When she returned, she

 printed up instructions for me on how she would like it done in the future.




 Exhibit B is an email that Complainant sent to a newly appointed member of the Planning

 Board in which she gave him information of which she had no knowledge and which was

 incorrect.He was not appointed co-chairperson;the Village does not have co-chairs.

Response

EXHIBIT B: Fran was on the phone talking with somebody, and she stated she needed

George Pecovic to come in and sign the oath of office book as co-chair of the planning board.

I was shocked knowing the Pecovic Family for over twenty years, and sent my friend that e-

mail. I guess I should not have written Happy Easter but certainly the Village and its

attorney picked the wrong email to demonstrate their twisted response.

Refer To

EXHIBIT I: George Pecovic – December 19th, 2017, his whole family is still very close to

my family and does NOT serve as an example.



 Exhibit C is an e mail that Complainant

 Sent to the attorney for an applicant to the Planning Board. In it she states that she does not

 know who is to send the certified mail notices. It is her job to know this and it had been

 explained to her on prior occasions.

 Response

 The Village Attorney should do her due diligence before making false accusations. All the
                                                                                                   37
certified mailings went out and we did receive all the receipts back. Blythe Yost the

exterior designer on this project called and asked if she should take care of it, or another

associate working on the project Zoie Shively, or the attorney Ryan Karben. She informed

me the homeowners were away and that they were not going to do it. This was a phone

message. Giving great customer service, I wrote back to all three of them, I was not sure

who was responsible for this. It was one of the three of them that was going to address it.

They understood completely the e-mail and it was done correctly. But since the mayor

likes to dig through my e-mails looking for discrepancies, I should have wrote it in

Layman‟s terms for him. I know my job, and the meeting went off just fine with all the

proper paperwork and steps. Well not exactly fine. I told the clerk and the mayor I was

extremely embarrassed at that meeting. It was a Jack Spath project, 4 Littman Lane.

There was a huge problem with the Orthodox contractor Jack Spath. The Village after

numerous tries passed on a set of his plans for the Nussbaum‟s home and on the same day,

the demolition of the previous residence had torn down every tree and excavation began. I

can‟t count how many complaints there was that all the trees were coming down. Lou did

an investigation and got in touch with Jake Spath. Jack allegedly told Lou that there are no

trees on his plans. It was taken as if Jack Spath pulled one over on the Village, but

evidently Lou missed that on the plans and drawings The mayor was upset by this, but it

was just human error. I remember the mayor asking him what other projects Jack Spath was

working on. Lou responded. 4 Littman Lane. We had a planning board meeting for this

residence coming up.

The 4 Littman Lane meeting was embarrassing for me to say the least. The project was to

install an in ground pool, and a beautiful backyard. As the building inspector would refer

“he is trying to make a Disney Land Backyard”.
                                                                                               38
Fact: The meeting started off with the chairman asking if everyone read the memo from

Doris Ulman, the Village attorney, they all replied yes, and had copies in front of them.

Ryan Karben the attorney for the residents asked for a copy, and before I could even look

for one, Doris Ulman(Village Attorney) said “it is not for you to read, only the board”.

Fact: The building inspector fell asleep.

Fact: Eloise Litman the village historian was called in by the mayor as an alternative

member, not by me. It is not nice of me to say so, but Mrs. Litman‟s wig fell so low at one

point during the meeting it was almost covering one eye.

Fact: The other planning board member Jerry Fox kept stating, that Litman Lane was not

even a street in the Village.

Fact: The project was not approved.




Exhibit D is an inappropriate email that Complainant sent to a person who requested tax

information about a property in the Village.

Response

Resident called in, with a heavy Russian accent, looking for his Village tax bill. I had a

warm friendly conversation with Mr. Michael Weinstein, informing him I was in St

Petersburg Russia a few years ago. We talked about Mother Russia for a minute, and then

he asked me for a copy of his Village Tax bill. I scanned it and e-mailed it to him.




                                                                                              39
Respondent VILLAGE OF POMONA has not violated Complainant's civil rights nor

                                            -6-


Discriminated against her or anyone else.

Dated: Pomona, New York December 6, 2017
Village Attorney Village of Pomona 134 Camp Hill Road
Pomona, New York 10970 (845) 354-6436




                                                                               40
41
In Summary,

Under the direction of the Mayor, the staff at The Village of Pomona are all willing to
support discriminator activities against the Jewish population, they are also willing to
submit false affidavits whereby my action to reach out to the EEOC and Human Rights
office and a New York Governor (EXHIBIT M) are all justified in the effort to bring
forward unprecedented human abuse and unethical behavior.

Within my employment, I was given limited to no training, I had no employment handbook
to read and/or affirm, I was not given an employee review, I informally reached out to the
Village attorney and Building Inspector who both supported my formal memo (appendix F)
to The Village Board of Trustees in February, advising of the Toxic working environment.
In March the Mayor re-appointed me, and Fran conveniently forgot to swear me in.

In April, I was given a raise authorized by the Board of Trustees and not two pay periods
later, I was terminated for no cause, just “I am the Mayor”.

After termination, I received communications from Fran advising I gave notice and quit, I
received registered letters for the village attorney defining me as a “Hold Over Deputy
Clerk”.

I am a 54-year-old, single catholic woman. I planned, like the person before me, the
opportunity to serve the community, its young children and families that I have seen
grow,until my retirement at age 65. With that said, I no longer have medical, dental and
life health coverages. I no longer have paid vacations and a position that supports continued
education and growth opportunities. I no longer have the opportunity to provide ethical and
professional service to the community I have grown to love. Because of my age 54, it is
difficult to find rewarding employment, and obviously I cannot get a decent referral from
my previous employer, the Village of Pomona.

In summary, the staff of The Village of Pomona discriminates against identified groups and
individuals under the direction of the Mayor, Brett Yagel. My moral code does not allow
me to prejudge or discriminate against people because of their religion, race, ethnicity,
sexual orientation or gender. My treating all residents in the same efficient manner created a
stream of constant critical comments and undoubtedly my eventual termination.

Regards,
Noreen Shea




                                                                                                 42
EXHIBIT A




            43
                                                                                            Tel:    845-354-0545
VILLA.GEOFPOMONA                                                                             Fax:   845-354-0604
100 Ladentown Road                                                                   e-mail: info@pomon avillage.com
Pomona, NY 10970                                                                            www.pomonavillage.com




      June 15, 2016

      To Whom It May Concern :

      Enclosed is the Certificate of Death for Mr. Jeffrey M. Bass who passed away Wednesday July 13, 2016
      at 8:05 A.M. in the Village of Pomona. If you have any question s or problems, feel free to contact me at
      Village Hall.

      Thank you kindly,




      Noreen Shea
      Deputy Clerk
      Village of Pomona
      100 Ladentown Road
      Pomona, NY 10970
      845-354-0545
      Noreen.shea@pomonavilIage.com




                                                                                                                  44
EXHIBIT B




            45
    Noreen shea

    From:                              Noreen Shea <Noreen.Shea@pomonavillage.com>
    Sent:                              Tuesday, April 18, 2017 3:58 PM
    To:                                'Pecovic, George'
    Subject:                           Planning Board Member




    George!!!!! Are you nuts?

    Happy Easter.I just heard through the top secret grape vine you are the next co-chair person for the planning board.

    There is a meeting tonight if you would like to stop by and meet all t he members. It starts at 8:00 P.M. and it will
    probably be over around 9:00 P.M.

    Cocktails at 9:15.

    Call my cell later 914-671-4768

    Noreen Shea
    Deputy Clerk
    Village Of Pomona NY
    100 Ladentown Road
    Pomona, NY 10970
    (845)354-0545 Phone
    (845) 354-0604 Fax
    noreen .shea@villageofpomona.com
    www.pomonavillage.com




1

                                                                                                                        46
EXHIBITC




           47
Noreen shea

From:                             Noreen Shea <Noreen .Shea@pomonavi llage.com
Sent:                             >Wednesday, March 29, 2017 3:13 PM
To:                               'ryan@ryankarben.com'; 'Blythe Yost'; 'Zoe Shi vely'
Subject:                          $ Litman Lane Public hearing notice
Attachments :                      PUBLIC HEARING NOTICE 4 LitmanLane.docx

Tracking:                         Recipient                                     Read

                                  'ryan@ryankarben.com'

                                  'Blythe Yost'

                                  'Zoe Shively'                                 Read: 3/29/2017 3:13 PM




Hello All:

I am not sure who is responsible for printing out the public hearing notice and mailing them out to the 500 foot radius
list. Please bring me in all the white receipts from the post office after they are all mailed out certified.

Have a great day.

Noreen Shea
Deputy Clerk
Village Of Pomona NY
100 Ladentown Road
Pomona, NY 10970
(845 )354- 0545Phone
(845) 354-0604 Fax
noreen.shea@villageofpomona.com
 www.pomonavillage.com




                                                                                                                  48
EXHIBIT D




            49
  Noreen shea

  From:                            NoreenShea<Noreen.Shea@pomonavillage.com>Monday,
  Sent:                            March 27, 2017 11:46AM
  To:                              Michael Weinstein wmisha79@hotmail.com)
  Subject:                         Pomona Village Tax
  Attachments:                     39 North Ridge Pomona Village Tax.pdf



  As per your request my Russian neighbor.

  Nastrovia. I know I spelt that wrong. I had a Christmas party many years ago at the Russian Samovar In New York City
  and did shots of horseradish vodka. What a night with fabulous caviar.

  Have a great day.

  Noreen Shea
  Deputy Clerk
  Village Of Pomona NY
  100 LadentownRoad
  Pomona, NY 10970
  (845)354-0545 Phone
  (845) 354-0604 Fax
noreen.shea@villageofpomona.com
www.pomonavillage.com




                                                                                                              50
                                                                               DEC 1 1 2017
                                    VERIFICATION
                                                                              Coumy of kockland
                                                                           CommissoinonHumanRights
STATE OFNEWYORK )
                )SS
: COUNTY OF
ROCKLAND)

       BRETT YAGEL, being duly sworn, deposes and says:

       I am the duly elected Mayor of the Village of Pomona and have held that office

during all of the relevant time periods herein.

       I have read the foregoing Supplemental Answer and know the contents thereof. The

same are true to my own knowledge except those matters alleged to be on information

and belief, and as to those matters I believe them to be true. In addition to my personal

knowledge, the basis of my knowledge and information and belief are discussions with

Village staff and review of files in the office of the Village ofPomona.

Sworn to before me this




                                            -8-




                                                                                              51
Non-EMPLOYEE

Regarding Louis Zummo affidavit, Louis is NOT an employee of the village pursuant to § 6-
1Definitions.
   EMPLOYEE
   Any person holding a position by election, appointment or employment in the
   service of the Village of Pomona, whether compensated or not, but shall not
   include an independent contractor. The term "employee" shall include a former
   employee, his estate or judicially appointed personal representative. The benefits
   of this chapter shall inure only to "employees" as defined herein and shall not
   enlarge or diminish the rights of any other party and;

Although I am NOT an attorney, I wonder how Louis Zummo is represented by the town
attorney that does NOT have approval by the Board of Trustees; pursuant to § 6-7
Representation by attorney?

Rockland Country Mayor Home Improvement (continued)

In reference to Louis Zummo Home Improvement of the Mayor‟s Home in Rockland County,
whereby I heard directly from Louis Zummo that he did NOT hold a proper Home Improvement
license and/or insurance to perform such work. It is my understanding, pursuant to the Rules
and Regulations Relating to the Licensing of Home Improvement Contractors In Rockland
County [Last amended 5 - 17 - 2016 by Res. No. 252 - 2016] that this Home Improvement
(possible others) was NOT performed under such regulation.
http://rocklandgov.com/files/6814/7144/3810/HI_LocalLaw_2016.pdf

Possible Outcomes:

286 - 21. Penalties for offenses.

A. Any willful or negligent failure by any person to comply with the provisions of section 286 -
3 hereof shall constitute a class A misdemeanor, punishable by a fine not exceeding one
thousand dollars ($1,000.) or imprisonment for a period not exceeding one (1) year, or by both
such fine and imprisonment. The continuation of any offense shall constitute a separate and
distinct misdemeanor hereunder for each day the offense is continued.

B. Any person who, with intent to defraud or deceive, knowingly makes a false statement in a
home improvement contract, or in connection with the inducement to make a home
improvement contract, or in securing a license, or in any proceeding with respect to the refusal,
suspension, or revocation of a license, or in any response to any order, demand, or inquiry by the
board or by the coordinator or his designee with respect to a license or with respect to any home
improvement contract shall be guilty of a class A misdemeanor, punishable by a fine not
exceeding one thousand dollars ($1,000.) or imprisonment for a period not exceeding one (1)
year, or by both such fine and imprisonment.

C. Any willful or negligent failure by any person to comply with the other sections of this
chapter shall constitute a violation and shall be punishable by a fine not exceeding two hundred
fifty dollars ($250.) or imprisonment for a period not exceeding fifteen (15) days, or by both       52
such fine and imprisonment. The continuation of an offense shall constitute a separate and
distinct violation hereunder for each day the offense is continued.

D. The coordinator, as designated herein, and his employees shall have the power to issue
appearance tickets as the same are de fined in article 150 of the criminal procedure law.

E. In addition to any criminal penalties provided in the preceding subsections A, B, and C of this
section 286 - 21 which may be imposed by a court of competent jurisdiction, an administrative
notice of violation assessing a civil penalty not to exceed three thousand dollars ($3000.) for any
willful or negligent failure by any person to comply with any provision of this chapter may be
issued by the coordinator, as designated herein, and his designees and se nt by certified,
registered, or ordinary mail to the person who has failed to comply. Each failure to comply with
one or more separate and distinct provisions of this chapter shall constitute a separate and
distinct failure to comply, for each of which th e coordinator or his designees may issue a
separate and distinct administrative notice of violation assessing a civil penalty not to exceed
three thousand dollars ($3000). The continuation of any failure to comply shall constitute a
separate and distinct failure to comply for each day the failure is continued. Any person
aggrieved by the assessment of any civil penalty by the coordinator or his designees may, within
thirty (30) days after the mailing of the notice of violation appeal the assessment to the board.
The coordinator may, with the consent of the county executive, commence a civil action in any
court of competent jurisdiction to collect any civil penalty assessed pursuant to this subsection
that remains unpaid for more than thirty (30) days afte r the mailing of the notice of violation or,
if an appeal is taken to the board or if a further appeal is taken from the board to the legislature,
more than thirty (30) days after the determination by the board or the appellate panel, as the case
may be.

F. Nothing herein contained shall prevent the coordinator, as designated herein, his designees,
the board, or other employee of the county designated by the board from proceeding to enforce
the requirements of this chapter by any one or any combination, successively or simultaneously,
of the following: criminal proceedings as provided in subsections A, B, C, and D of this section;
civil penalty as provided in subsection E of this section; or civil action for injunctive,
declaratory, monetary, or other relief.

G. The coordinator may refuse to issue a license or a renewal thereof to any person who has
failed to pay any fine or civil penalty imposed pursuant to this chapter. Any person aggrieved by
the refusal by the coordinator to issue or a license or a renew al thereof pursuant to this
subsection may, within thirty (30) days after the mailing of the notice of such refusal, appeal the
refusal to the board. The board may suspend or revoke the license of, or refuse to issue a license
or a renewal thereof to, any person who has failed to pay any fine or civil penalty imposed
pursuant to this chapter.

H. Impoundment. In addition to the criminal and civil penalties, the Rockland County
department having enforcement powers may, in its discretion, impound the equipment used
during the violation of §

286 - 3

as follows: [Added 9 - 16 - 2009 by L.L. No. 3 - 2009 ]



                                                                                                        53
EXHIBIT E




            54
EXHIBIT F




            55
EXHIBIT G




            56
EXHIBIT H




            57
58
EXHIBIT I




            59
EXHIBIT J




            60
EXHIBIT K




            61
EXHIBIT L




            62
63
64
Chana Rubel <chanarrubel@gmail.com>
Today, 4:49 PM

To whom it may concern,

My experience in dealing with Noreen Shea at Village Hall in Pomona, has been nothing but positive. She was always courteous , friendly and helpful. We truly got the sense that she
was there to be helpful to all residents equally. We were very sad to hear that she left. She is missed by all.

Chana Rubel
19 Ormian Drive
Pomona NY 10970
917-334-0171



TRUDY WIEDERMAN <taw4467@verizon.net>
Today, 4:16 PM

To whom it may concern,
My experience in dealing with Noreen Shea at Village Hall in Pomona, has been nothing but positive. She was always courteous , friendly and helpful. We truly got the sense that she
was there to be helpful to all residents equally. We were very sad to hear that she left. She is missed by all.

Trudy Marmulszteyn
11 Woodfield Rd, Pomona, NY
917-848-8951



b m <gl1500@verizon.net>
Today, 4:16 PM

To whom it may concern,
My experience in dealing with Noreen Shea at Village Hall in Pomona, has been nothing but positive. She was always courteous , friendly and helpful. We truly got the sense that she
was there to be helpful to all residents equally. We were very sad to hear that she left. She is missed by all.

Avrohom Marmulszteyn
11 Woodfield Rd, Pomona, NY
917-974-9437



Robert Klein <forshayappraisals@gmail.com>
Today, 3:36 PM
Robert Klein
63 Halley Dr.
Pomona NY 10977                                                        12/26/17

To Whom It May Concern:,

I Robert Klein am a resident of Pomona NY.

I recently, was elected as Trustee to the Village board.
Being that I am doing construction on my house I am writing this letter on both a personal and professional level that I found Noreen to be a good Deputy Clerk. She acted in a
professional manor, always helped when help was needed (filling forms, foil requests, scheduling etc.), respectful and treated all residents fairly.

To the best of my knowledge there was no meeting with the board regarding the termination of Ms. Shea.

I truly do not know why she is no longer with us.

My heart goes out to people that lose there job for doing their job.

If you have any further questions feel free to call me (845) 825-1169

Robert Klein




                                                                                                                                                              65
Concerned resident
yossi wolfson <yw2412@gmail.com>
Yesterday, 10:13 PMYou


To whom this may concern,
My experience in dealing with Noreen Shea at the Village clerk’s office in Pomona, has been nothing but positive. She was always nice, friendly and very helpful. And even went out of
her way to make sure that everything I needed was done promptly and effectively . I was very shocked to hear that she left, and why.

Y. Wolfson
10 Klingher ct. Pomona,
845-356-1055


Wed 12/20, 1:21 PM
rodmerkley@optonline.net
December 20th, 2017

To Whom It May Concern:

Noreen Shea was the deputy clerk of the Village of Pomona when I went into Village Hall and foiled Meeting Minutes in 2016.
She was professional, courteous and efficient.

Should you need any further information, please do not hesitate to contact me at Telephone

Rod Merkley



Message from a Pomona resident
Yonina Berman <etanandyonina@gmail.com>
Today, 10:33 AM

To whom it may concern,

Noreen Shea at Village Hall in Pomona, had been a true asset to the village. We really got the sense that she was there to be helpful to all residents equally. I am very upset to hear that
she was let go.

Yonina Berman
13 Sherwood Ridge Road 10901
212 543-9344



Barry Schreiber <barrybschreiber@gmail.com>
Today, 10:31 AM
To whom it may concern,

My experience in dealing with Noreen Shea at Village Hall in Pomona, has been nothing but positive. She was always courteous , friendly and helpful. We truly got the sense that she
was there to be helpful to all residents equally. We were very sad to hear that she left. She is missed by all.

Barry & Ora Schreiber
5 Beaver Dam Road
Pomona, NY 10970
845-406-3734



Eli Mermelstein <elimermelstein@gmail.com>
Today, 10:09 AM
To Whom it may concern,

I am writing this letter to express the sense of loss I am feeling that Noreen Shea is no longer at the Pomona Village Hall. Being a resident for nearly 14 years I have had numerous
occasions to visit the Village Hall. Every time that I came in whether it was for permit, recycling bins, reflectors etc; I was always greeted in a friendly manner. She was dedicated to her
job and always helpful. She constantly asked me about my family and how I was enjoying the neighborhood. Noreen always encouraged me to attend the different village functions
going on. I always found her to be caring, thoughtful and professional.

I hope that you can find someone half as qualified as her to replace if somehow you can't get her to come back.

Sincerely,

Eli Mermelstein
34 Tara Drive Pomona NY 10970
845-362-3535
                                                                                                                                                                   66
Etan Moshe Berman <etanmoshe@gmail.com>
Today, 10:01 AM

To whom it may concern,
My experience, and that of others I know, in dealing with Noreen Shea at Village Hall in Pomona, has been nothing but positive. She was always courteous , friendly and helpful. We
truly got the sense that she was there to be helpful to all residents equally. I am upset to hear that she was let go.

Etan Moshe Berman

Rebbi, Irving I. Stone Beit Midrash Program, Yeshiva University
Glueck 608 | (646)592-4468 | eberman@yu.edu

Rabbi, Kehillas Zichron Dovid of Pomona
www.pomonashul.com | Rabbi@pomonashul.com




                                                                                                                                                             67
EXHIBIT M




        68
EXHIBIT N




            69
                  EXHIBIT O
To whom it may concern,

My name is Yosef Lowenbein I own 22 High Mountain Road in Pomona. I moved to Pomona in the summer of 2017. Prior
to moving to Pomona I had reached out to the building inspector Mr. Zummo and discussed converting my garage into
bedrooms for my children since both children have vocal cord paralysis and have 24-hour nurses that take care of them. Mr.
Zummo stated this would not be a problem at all, after moving to Pomona I was told by my neighbors that there is a woman
at the village hall who is very nice and gets everything done without delay and her Name is Noreen. I visited village hall
and met Noreen she was extremely knowledgeable and helpful and explained to me the entire processes.

I ended up meeting with Mr. Zummo who stated that I would have my permit in one week, then after ignoring me for a few
weeks, he surprisingly stated that I would need to go in front of the zoning board. My architect called Mr, Zummo and
discussed the entire zoning board application which we filled out entirely in fact when I gave it to Mr. Zummo he stated that
he never saw an application filled out so well. I then met Mr. Zummo to follow up and find out when I am going in front of
the zoning board at which point he stated that I filled out the wrong application and was instead to go in front of the
planning board. I filled out the planning board application and when I came to the village hall to get the planning board date
I was told that they had no record of my planning board application despite the fact that the village hall has video evidence
of me bringing in my application and Mr. Zummo telling me to leave it on the counter. I resubmitted the application and
was told that I needed different architectural plans despite the fact that Mr. Zummo already told me that my architectural
plans were perfect. My architect has told me that it would be a waste of money to do new plans since the Village is just
giving me the runaround. He informed me that I will just lose more money investing in this project since the village is
intentialy stonewalling me.

Regretfully, I must state that the story above is only just one example of the many instances where I was a victim of
religious discrimination I can write more than twenty pages of the exact details of the blatant discrimination the village has
perpetrated against me in these very few short months since I moved.

I must state that one day when I was in the village hall a lady who works for the village by the name of Fran invited me to
bring my family to the village festival she told me that she and Noreen would be delighted to see us at village-fair. I thanked
Fran for the invite and then proceeded to compliment Noreen at which point Fran responded that Noreen was so devoted to
the village and that she was one of the best employees the village of Pomona had. To my surprise Noreen did not attend the
event, when I asked Mr. Zummo where Noreen was he responded by stating that every person in Pomona was looking for
Noreen at which point I said it must be because of Noreen's devotion to the Village and all the residents of Pomona Mr.
Zummo agreed and replied that he had never seen such a devoted public servant in his life.

I was completely shocked when I heard that Noreen was fired I immediately called one of the village trustees who told me I
should not believe everything I hear since he strongly doubts that Noreen was fired since she just received a raise from the
Mayor and that the Mayor specifically stated that Noreen was one of the best employes the village ever had and that Noreen
was literally running the entire village by herself. Despite everyone's disbelief, it turned out to be true that Noreen was fired.
I was further shocked when I confronted Mr Zummo and Fran themselves and asked them why Noreen was fired at first Mr.
Zummo said he was not authorized to discuss it but then when he made a derogatory remark about Noreen I became
confused so I reminded him that he himself had told me that he had never seen such a devoted public servant to which Mr.
Zummo responded that I would need to discuss his characterization of Noreen with the mayor since he did not want to get in
trouble. Surprisingly Fran also made a derogatory remark and when I confronted her about the fact that she also stated that
                                                                                                               70
Noreen was one of the best employees Fran's face turned beet red and she stated that she could not discuss since her job was
on the line.

I was very confused about the fact that the colleagues of Noreen had all of a sudden turned on her despite the fact that they
were just singing her praises just a few weeks earlier. However, It all became clear to me when one of my friends played a
recording for me of a conversation he had with Mr Zummo in which I was able to hear Mr. Zummo admit to my friend that
most of what he does he would not do but that the Mayor sends him and other village employees multiple text messages
threatening to fire them if they do not comply with exactly what the Mayor orders. Everything became clear to me when I
heard the recording of Mr. Zummo reading these demeaning and threating text messages he receives regularly from the
mayor.

I have only heard praise about Noreen from both Jewish and non-Jewish residents. In my opinion, there is no question that
Noreen was one of the best employes I have ever seen work in government and there is also no question that village
employees are ordered to discriminate against the Jewish people or else be fired. I find it extremely frightening and most
disturbing that innocent village employees are forced to carry out religious discrimination and even take part in character
assassination of their own colleagues and they must do this all under the constant threat of losing their job. We are in the
United States of America we are not in a communist country and in this great country, no one has the right to order
character assassination and religious discrimination.

Should you have any questions concerning the above feel free to call me my contact information is below.

Yosef Lowenbein
22 High Mountain Road
Pomona N.Y. 10970
Tel (845)-354-1938




                                                                                                            71
EXHIBIT P




            72
